Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 07/06/2021.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
 	Amended claims 18-22 have been examined on the merits.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 18-22 are rejected under 35 USC 103 as being unpatentable over Japanese Publication (JP 2006241148) as set forth in the non-final rejection (08/12/2020). 
	

Response to Arguments

Applicant argues that the promotion of chromosomal telomere elongation is unexpected. For example, Applicant points to Honeywell Int’l Inc. v. Mexichem Amanco Holding S.A. DE C.V. 865 F.3d 1348 (2017), in which the Federal Court stated that “a properties of a composition are inherent in that composition, but unexpected properties may cause what may appear to be an obvious composition to be nonobvious.” Therefore, in determining whether inherency is present, expectation is a critical factor to consider.  Furthermore, Applicant submits that a person having ordinary skill in the art would not have expected a composition to have chromosomal telomere elongation promoting properties, even if such person understood that such composition has collagenase inhibiting properties.  Aging is a complicated process and current models of aging are not limited to collagenase or telomere shortening only.  In addition, Applicant argues that the Japanese Publication does not disclose effect on immune cells and the Japanese Publication does not disclose effect on telomere length.  Thus, in view of the foregoing reasons, claim 18 are novel, nonobvious and patentable over Japanese Publication. Claims 19-22, depending directly therefrom respectively, should also be novel, nonobvious, and patentable over the cited Japanese Publication.  
	In response, the Examiner maintains that the “claimed functional effect would be inherent/intrinsic” applies to JP 2006241148, because paragraph 0002 discloses the same claimed composition (Rosa roxburghii fruit extract obtained with water) applied topically to a subject’s skin to suppress the decrease in collagen can be provided, not only in vivo functional effect (i.e. promoting elongation of chromosomal telomere in an immune cell etc.) would be inherent/intrinsic upon such administration of the same claimed composition for the topical application to subject’s skin to treat a photoaged of the subject’s skin.  Lastly, although the JP cited reference does not expressly teach the ratio of Roxburghii to solvent or the temperature, Examiner concludes that it would have been obvious to one of ordinary skill in the art the time the invention was filed to routinely modify concentrations and temperature to improve on the prior art composition comprising Roxburghii fruit extract.  [Please note that generally, the differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art, unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220F.2d 44, 456, 105 USPQ 233, 235(CCPA 1955).  (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentages ranges is the optimum combination of percentages.”)].  From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing he claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of the evidence to the contrary. 

	Claims 18-22 still stand rejected under 35 USC 103 as being unpatentable over Xiang et al. (Australian Journal of Crop Science, 6(5):854-860 (2012)) as set forth in the non-final rejection (08/12/2020). 
	
Response to Arguments
Applicant’s arguments submitted on 07/06/2021 have been carefully considered but are not deemed persuasive. 
Applicant argues that according to the Office Action, Xiang’s disclosure only anticipates claims 1, 4, and 17; since the claims and their depending claims are cancelled, the discussion of whether Xiang’s disclosure would inherently perform the claimed method is now unnecessary and irrelevant.  The following sections and paragraphs will solely focus on the alleged inherency issue associated with Japanese Publication. 
	In response, Examiner disagrees because Examiner maintains that the “claimed functional effect would be inherent/intrinsic” still applies to the cited prior art of the Xiang because Xiang, under Introduction on page 854 and under Results on page 860,    discloses the same claimed composition (The Rosa roxburghii fruit extract was obtained with water) applied to a subject’s skin to treat aged skin  Thus, Examiner still concludes that the instantly claimed in vivo functional effect (i.e. promoting elongation of chromosomal telomere in an immune cell etc.) would be inherent/intrinsic upon such administration of the same claimed composition to treat aged skin of a subject. Lastly, although the Xiang cited reference does not expressly teach the ratio of Roxburghii to solvent or the temperature, Examiner still concludes that it would have been obvious to one of ordinary skill in the art the time the invention was filed to routinely modify concentrations and temperature to improve on the prior art composition comprising Roxburghii fruit extract.  [Please note that generally, the differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art, unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220F.2d 44, 456, 105 USPQ 233, 235(CCPA 1955).  (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentages ranges is the optimum combination of percentages.”)].  From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing he claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of the evidence to the contrary. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        

/MICHAEL BARKER/Primary Examiner, Art Unit 1655